[DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT           FILED
                      ________________________ U.S. COURT  OF APPEALS
                                                              ELEVENTH CIRCUIT
                                                                 JAN 6, 2012
                             No. 11-12618
                         Non-Argument Calendar                    JOHN LEY
                                                                   CLERK
                       ________________________

                D.C. Docket No. 1:10-cr-00529-TWT-JFK-1



UNITED STATES OF AMERICA,

                                llllllllllllllllllllllllllllllllllllllllPlaintiff-Appellee,

                                   versus

JOSE MACIA-SANCHEZ,

                             llllllllllllllllllllllllllllllllllllllllDefendant-Appellant.

                      ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                             (January 6, 2012)

Before CARNES, WILSON and BLACK, Circuit Judges.

PER CURIAM:
      Jose Macia-Sanchez appeals his 77-month sentence imposed following his

guilty plea to illegal reentry, in violation of 8 U.S.C. § 1326(a), (b)(2). Macia-

Sanchez argues that his sentence is substantively unreasonable.

      We review the substantive reasonableness of a sentence for abuse of

discretion. United States v. Pugh, 515 F.3d 1179, 1190 (11th Cir. 2008). “The

review for substantive unreasonableness involves examining the totality of the

circumstances, including an inquiry into whether the statutory factors in [18

U.S.C.] § 3553(a) support the sentence in question.” United States v. Gonzalez,

550 F.3d 1319, 1324 (11th Cir. 2008). “[T]he party who challenges the sentence

bears the burden of establishing that the sentence is unreasonable in the light of

both [the] record and the factors in section 3553(a).” United States v. Talley, 431

F.3d 784, 788 (11th Cir. 2005). “The weight to be accorded any given § 3553(a)

factor is a matter committed to the sound discretion of the district court.” United

States v. Williams, 526 F.3d 1312, 1322 (11th Cir. 2008) (quotation and alteration

omitted). We vacate a sentence only if “left with the definite and firm conviction

that the district court committed a clear error of judgment in weighing the

§ 3553(a) factors by arriving at a sentence that lies outside the range of reasonable

sentences dictated by the facts of the case.” United States v. Irey, 612 F.3d 1160,

1190 (11th Cir. 2010) (en banc), cert. denied, 131 S.Ct. 1813 (2011) (quotation

                                          2
omitted). Although we do not automatically presume a sentence within the

guidelines range is reasonable, we ordinarily expect a sentence within the

guidelines range to be reasonable. United States v. Hunt, 526 F.3d 739, 746 (11th

Cir. 2008).

      When sentencing a defendant, a district court shall consider: (1) the nature

and circumstances of the offense and the history and characteristics of the

defendant; (2) the need for the sentence imposed to reflect the seriousness of the

offense, to promote respect for the law, and to provide just punishment for the

offense, to afford adequate deterrence to criminal conduct, to protect the public

from further crimes of the defendant, and to provide the defendant with training,

medical care, or correctional treatment; (3) the kinds of sentences available; (4)

the sentencing guidelines’ range; (5) pertinent Sentencing Commission policy

statements; (6) the need to avoid unwarranted sentencing disparities among

similarly situated defendants with similar records; and (7) the need to provide

restitution to victims. See 18 U.S.C. § 3553(a).

      After considering the record and the parties’ briefs, we find that Macia-

Sanchez has not established that his sentence is unreasonable. Macia-Sanchez has

a substantial criminal history, including multiple drug trafficking and firearm

offenses, as well as four prior deportations. Macia-Sanchez’s latest illegal reentry

                                          3
occurred less than a year after his last deportation. The district court calculated

Macia-Sanchez’s guideline range to be 77 to 96 months’ imprisonment, found his

arguments in favor of a variance unavailing, and sentenced him to 77 months

imprisonment. After considering the totality of the facts and circumstances in

light of the 3553(a) factors, we conclude the district court’s sentence falls within

the range of reasonableness. Accordingly, we affirm.

      AFFIRMED.




                                          4